Citation Nr: 1617106	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-22 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lymphatic disorder, claimed as chronic lymphocytic leukemia (CLL) and first manifested by lymphocytosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1975 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran presented sworn testimony at a hearing before the undersigned in February 2016.  A transcript of that hearing is of record.

The Veteran previously sought service connection for lymphocytosis, which was denied in a May 1994 rating decision because the condition was determined to be a laboratory finding and not a disabling condition.  This decision was not appealed; however, in June 1994, the Veteran submitted a written statement on a VA Form 9 (submitted in connection with a separate issue) in which she stated that lymphocytosis is a condition that "can be a part of cancer."  She further stated that she requested service connection for lymphocytosis.  The RO took no action with regard to this statement.

In July 2007, the Veteran again sought service connection for lymphocytosis.  See July 2007 Statement in Support of Claim.  During the pendency of the appeal, she indicated that her lymphocytosis resulted in some form of cancer, including CLL.  See September 2007 and October 2007 Statements in Support of Claim.  To date, the RO has adjudicated the Veteran's claim as an initial claim of entitlement to service connection for CLL rather than as a claim to reopen.  In this regard, the RO denied service connection for CLL with chronic infections in a September 2008 rating decision.  However, claims for service connection for a particular disorder should not be limited to the specific disorder claimed, but should include claims for service connection for any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Moreover, if a claim is not based upon a disease or injury that is distinct from a claim previously considered, then VA must evaluate whether new and material evidence submitted since the last final decision on that claim tends to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Here, the evidence shows that the Veteran previously sought service connection for lymphocytosis, and now seeks to service connection for that same disease process, asserting that the condition has progressed into CLL.  The Board finds that given the nature of the Veteran's assertions, her current claim is not based upon a disease or injury that is distinct from her claim that was previously considered.  As such, the issue on appeal has been recharacterized as set forth above.

Moreover, based on the provisions of 38 C.F.R. § 3.156(b), the Board finds that the May 1994 rating decision did not become final and thus is the proper rating decision on appeal.  Section 3.156(b) provides that new and material evidence received by VA prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that section 3.156(b) requires VA to determine whether evidence submitted within one year after the issuance of a rating decision constitutes new and material evidence relating to an earlier claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  Most recently, in Beraud v. McDonald, the Court held that VA has a statutory duty to determine the character of newly submitted evidence and that until such a determination is made, the claim does not become final.  Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).

Here, VA did not fulfill its statutory duty to determine the character of newly submitted evidence and as such, the May 1994 rating decision did not become final.  VA received newly submitted evidence, i.e. the Veteran's written statement noting that lymphocytosis was related to cancer, within one year of the rating decision.  It is clear that this statement was submitted in connection with her claim of service connection for lymphocytosis because she reiterated her request for service connection for this condition.  There is no evidence in the claims file to support a finding that the RO either readjudicated the Veteran's lymphocytosis claim with consideration of this newly submitted evidence or determined whether the written statement constituted "new and material" evidence.  Thus, the May 1994 rating decision denying service connection for lymphocytosis did not become final and is the proper rating decision on appeal.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a lymphatic disorder, including lymphocytosis and CLL, which she contends began during service.  See September 2007 and October 2007 Statements in Support of Claim; see also 2016 Hearing Tr. at 9.  She also contends that her lymphatic condition is a result of her exposure to herbicide agents or "gases" while on active duty.  See September 2009 Notice of Disagreement.

The Board finds that remand is necessary to complete additional development with regard to the Veteran's claim.  During the appeal period, she has been examined by the VA and a private physician for atypical lymphocytosis.  Her private treatment records indicate that she was found to have "a clonal T cell population," which is "suggestive of T-cell malignancy."  See December 2007 Laboratory Report.  Her private treating physician explained that the T-cell clonality was inconclusive, and recommended that she see her primary care physician for regular checkups and preventative care.  See March 2008 Private Medical Record.  Her service treatment records (STRs) show that she was found to have mild lymphocytosis during service, and her post-service medical records show recurrent instances of lymphocytosis.  See June 1985 STR; see also 1995-2007 VA Medical Records.  She also testified that she first started feeling ill in service and that she has continued to experience lymphocytosis since her separation from service.  See 2016 Hearing Tr. at 8-9.  As this evidence indicates that she may have a current disabling condition that is related to the lymphocytosis she experienced during service, the Board finds that remand is in order to provide her with a VA examination and medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to lymphocytosis, the Board notes that Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability and, in the absence of a proof of present disability, there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The term "disability" as used for VA purposes refers to impairment of earning capacity due to disease, injury, or defect, rather than the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296-297 (1991).  In this regard, VA has specifically found that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities for VA compensation purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  In such cases, the evidence must show that a Veteran has a current disability that is related to such conditions in order for service connection to be warranted.  

As noted above, the Veteran has been found to have lymphocytosis during the appeal period.  No opinion has been provided regarding the nature of this condition.  Therefore, it remains unclear from the current record whether lymphocytosis is akin to hyperlipidemia in that it is a laboratory result that is not a disability for VA purposes, or whether lymphocytosis is a disease, injury or defect that may result in impairment of earning capacity.  The Board finds this is a medical question outside of its purview.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Thus the Board finds that a VA examination and opinion is necessary on this issue.  

Moreover, additional medical records should be obtained in connection with the Veteran's claim.  First, it appears that the Veteran's VA medical records concerning treatment between March 2008 and February 2011 have not been associated with the claims file.  There is also an indication that there are additional private medical records concerning her evaluation for lymphatic conditions that have not been associated with the claims file.  In this regard, her medical records from Dr. Yielding note that her test results were to be reviewed by a Dr. Baker, and that he was supposed to send an addendum report.  See October 2007 Hematology and Oncology Medical Record.  It is unclear whether any such addendum report was provided.  On remand, attempts should be made to obtain records from Hematology and Oncology Associates of Alabama, LLC, including any report prepared by Dr. Baker.  38 C.F.R. § 3.159(c)(1).
Finally, additional development should be conducted in an attempt to verify whether the Veteran had exposure to herbicide agents or other chemicals during service.  In her September 2009 Notice of Disagreement, she asserts that she was exposed to these agents during service, but did not provide any information concerning the time or place of such exposure.  On remand, the RO should seek additional information from the Veteran concerning her reported exposure so that steps may be taken to verify her contentions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, including those dated from March 2008 through February 2011 and since July 2015.

2.  After securing any necessary authorization from the Veteran, obtain all outstanding private records, including records from Dr. Yielding and/or Hematology and Oncology Associates of Alabama, LLC, as well as any report prepared by Dr. Baker.

3.  Ask the Veteran to provide additional information concerning her claimed exposure to herbicide agents or gases during service.  If additional information is provided, make attempts to verify the Veteran's claimed exposure in accordance with the procedures set forth in the VA Live Manual (M21-1).  

4.  After obtaining the requested records (to the extent possible), schedule the Veteran for an appropriate VA examination to address the current nature and etiology of any lymphatic disorder found to be present during the applicable appeal period (July 2007 to the present).  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

After a review of the claims file, including the lay statements provided by the Veteran, the examiner should address the following:

(1) whether the Veteran has had a lymphatic disorder at any point during the appeal period (July 2007 to the present), including CLL, lymphoma or any type of cancer;

(2) whether the Veteran's lymphocytosis is, in and of itself, a disease, injury or defect that may result in disability or impairment; 

(3) whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed disorders (including lymphocytosis, only if it is determined to be a disease, injury or defect that may result in disability or impairment) had their onset in service or are otherwise related to an event, injury or disease incurred in service, including the Veteran's mild lymphocytosis diagnosed during service.

In reaching his or her conclusions, the VA examiner should specifically review and consider the Veteran's lay statements concerning her symptoms both during service and continuing thereafter, as well as the following medical records: a June 30, 1985 Discharge Report (STR) noting mild lymphocytosis; VA medical records from 1988 through 2015 containing various laboratory findings; an August 15, 1995 VA Medical Certificate noting the Veteran's concern about elevated lymphocytes; the June 1997 VA Medical Records noting the Veteran's questions regarding lymphocytosis; the April 2007 VA Medical Records concerning the Veteran's evaluation for cancer or lymphoma, including the conclusions of the VA hematologist; the October 2007 and March 2008 Hematology & Oncology Associates records; and the December 2007 B-Cell/T-Cell Clonality by PCR.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5.  Then readjudicate the issue on appeal and furnish a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

